United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-3887
                                   ___________

Melvin Leroy Tyler; Kevin Bromwell;    *
Duc Duong,                             *
                                       *
             Appellants,               *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Eastern District of Missouri.
Marion V. Favazza, Clerk, Circuit      *
Court of St. Louis City,               *      [UNPUBLISHED]
                                       *
             Appellee.                 *
                                  ___________

                             Submitted: November 13, 2007
                                Filed: December 3, 2007
                                 ___________

Before MURPHY, SMITH, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

      Missouri inmates Melvin Leroy Tyler, Kevin Bromwell, and Duc Duong appeal
following the district court’s1 adverse grant of summary judgment in their 42 U.S.C.
§ 1983 action. Having carefully reviewed the record and considered appellants’
arguments, we find no basis for reversing the orders challenged on appeal.
Accordingly we affirm, see 8th Cir. R. 47B, although we modify the dismissal of the


      1
       The Honorable Carol E. Jackson, Chief Judge, United States District Court for
the Eastern District of Missouri.
supplemental state law claims to be without prejudice, see Franklin v. Zain, 152 F.3d
783, 786 (8th Cir. 1998). We also deny appellants’ pending motions.
                       ______________________________




                                         -2-